Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Justin Wagner on 30 June 2021.

The application has been amended as follows: 
In line 7 of claim 1, the word “that” has been replaced with “wherein”.
In line 9 of claim 1, the word “the” in the phrase “the residual heat” has been deleted.
In line 2 of claim 8, the words “that the method further comprises” have been deleted.
In line 4 of claim 8, the word “wherein” has been inserted after the comma (,) and before the phrase “the second air flow”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the limitations of the instant independent claims, particularly:
A method for conditioning air comprising flowing a first air flow within a first ventilation system with a first air intake, a first output or air supply, and a first cooling coil therebetween, flowing the air flow past the first cooling coil which is connected to a cooling system supplying a cooling fluid to the cooling coil and including a cooler capable of cooling the cooling fluid and delivering it to the cooling coil, the cooling fluid having a higher temperature than the first air flow and increasing the temperature of the air flow using residual heat of the cooling fluid, the method further comprising heating the first air flow before it flows past the first cooling coil and cooling a second cooling emitter that is not located in the first ventilation system, the second cooling emitter being connected to the cooling system and receiving the cooling fluid which is heated in the second cooling emitter and the method further comprises turning off the cooler or reducing its output so as not to reduce the residual heat of the first cooling fluid as recited in instant independent claim 1, or 
A device equivalent to that discussed in claim 1 and further including a controller configured to conduct the method according to claim 1 as recited in instant independent claim 11.


US Patent No. 10,066,849 B2 to Lau teaches in col. 1, lines 51-62 that in an HVAC system, allowing air to continue flowing for a period of time after shut-down can allow residual heat to be harvested for room-heating to provide improved energy efficiency but does not teach such a latent heat operation to be performed including the use of a cooling emitter outside the system for absorbing additional heat and would not motivate one of ordinary skill in the art to modify Anderson with such a cooling emitter functioning while the cooler is turned off or operated at a reduced capacity as taught in the instant independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        1 July 2021

/CASSEY D BAUER/Primary Examiner, Art Unit 3763